     Case 2:18-cv-01729-MCE-KJN Document 28 Filed 12/22/20 Page 1 of 2



 1   Farzad Rastegar (State Bar #155555)
     farzad@rastegarlawgroup.com
 2   Douglas W. Perlman (State Bar 167203)
     douglas@rastegarlawgroup.com
 3   RASTEGAR LAW GROUP, A.P.C.
     22760 Hawthorne Boulevard, Suite 200
 4   Torrance, California 90505
     Tel. (310) 961-9600
 5   Fax. (310) 961-9094
 6   Attorneys for Plaintiff Brenda Arguelles,
 7   Individually, and on behalf of all other similarly situated
     Current and former employees of Defendants
 8

 9                         UNITED STATES DISTRICT COURT
10
                          EASTERN DISTRICT OF CALIFORNIA
11
     BRENDA ARGUELLES, et al.,                     Case No.: 2:18-cv-01729-MCE-KJN
12
                                                   [Related case Case No. 2:15-cv-02366-
13   Plaintiffs,                                   MCE-KJN]
14                                                 [Before the Honorable Morrison C.
     v.                                            England, Jr. Crtm. 7]
15
     HOSPITALITY STAFFING
16                                                 ORDER CONSOLIDATING CASES
     SOLUTIONS, LLC, and DOES 1
17   through 50, inclusive,                        AND REMANDING TO STATE
                                                   COURT
18
     Defendants.
19
20   MARIA VILLALOBOS, et al.,

21   Plaintiffs,
22
     v.
23

24   HOSPITALITY STAFFING
     SOLUTIONS, LLC and DOES 1-100,
25   inclusive
26
     Defendants.
27   ___________
28

                                             ORDER
     Case 2:18-cv-01729-MCE-KJN Document 28 Filed 12/22/20 Page 2 of 2


 1
           For good cause shown, and pursuant to the stipulation of the parties, IT IS
 2

 3   HEREBY ORDERED that:

 4         1.     Plaintiffs in the above-captioned cases, Arguelles, et al., vs.
 5
     Hospitality Staffing Solutions, Case No. 2:18-cv-01729-MCE-KJN, and Villalobos,
 6

 7   et al., vs. Hospitality Staffing Solutions, Case No. 2:15-cv-02366-MCE-KJN, are

 8   hereby authorized to file a Consolidated Class Action Complaint; and,
 9
           2.     Following the filing of the Consolidated Class Action Complaint, the
10

11   consolidated action shall be remanded to the Superior Court of the State of

12   California, for the County of San Diego. The clerk shall take steps to remand this
13
     action to the San Diego County Superior Court. This Court VACATES all pending
14

15   matters and dates set before this Court. The Court has been informed that all parties

16   have reached an agreement resolving the action in its entirety, and intend to seek
17
     court approval of the settlement and final judgment in the Superior Court. Should
18

19   these efforts fail and judgment not be entered, or not become final, upon the
20   stipulation of the parties, or upon motion by one or more parties, this Court will
21
     resume jurisdiction over the consolidated action.
22

23         IT IS SO ORDERED.
24   Dated: December 21, 2020
25

26

27

28

                                               Page 1
                                             ORDER
